COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 EX PARTE: JUAN CARLOS REYES,                                 No. 08-12-00261-CR
                                               '
                                                                 Appeal from the
                                               '
                                                            County Court at Law No 7
                                               '
                                                            of El Paso County, Texas
                                               '

                                               '           (TC# 20050C17647-CC7-1)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until June 5, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before June 5, 2013.

       IT IS SO ORDERED this 22nd day of May, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.